Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 08/23/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0165774 (Scott et al.) in view of U.S. Patent Publication Number 2014/0081176 (Hassan), U.S. Patent Publication Number 2014/0018722 (Scott et al. ‘722), U.S. Patent Publication Number 2007/0194079 (Hueil et al.) 
Regarding claims 1-3, 6, 15 Scott et al. discloses as shown in Figure 7-9,  a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device (catheter 20, see paragraph [0080]) including: (i) a tube (tubular body 21, see paragraph [0080]) for insertion into an interior of a stomach, the stomach having a lesser curvature and a greater curvature, the tube having a proximal end and a distal end; and (ii) a balloon portion (balloon 25, see paragraph [0082]), the balloon portion having a first deflated configuration for insertion into the interior of the stomach and a second inflated configuration, wherein the balloon portion is positioned at about the distal end of the tube; providing a second medical device (stapler, see paragraph [0029], [0062]) a complete gastrectomy staple line is formed with, the resection line being defined at least partially by the balloon portion in the second inflated configuration in cooperation with the stapler; see paragraph [0084], [0085]; inserting the first medical device into an interior of a stomach; positioning the second medical device on an exterior of the stomach relative to and anatomically lateral to the first medical device; and cutting the stomach to form a sleeve, operating the second medical device to provide a staple line, wherein the second medical device has a first end and a second end and having a length therebetween, the length extending from about a pylorus of the stomach to about a gastroesophageal junction (GEJ) of the stomach, wherein the second end of the second medical device is positioned anatomically lateral to the calibration tube at the GEJ, wherein the second medical device is positioned relative to and anatomically lateral to the first medical device such that a substantially linear resection line for the sleeve gastrectomy is defined by the balloon portion of the first medical device and the second medical device, wherein the second medical device is positioned relative to and anatomically lateral to the first medical device such that a substantially linear resection line for the sleeve gastrectomy is defined by the balloon portion of the first medical device and the second medical device, an interaction between the first medical device and the second medical device positions the second medical device in a desired position. See paragraph [0062].
Scott et al. fails to disclose the second medical device being a single-use linear stapler, wherein the single-use linear stapler has a single cartridge such that, using the second medical device to resect a portion of the stomach, wherein the balloon portion in the second inflated configuration is laterally displacing the lesser curve of the stomach in the second inflated configuration.
Hassan, from the same field of endeavor teaches a similar method of performing a sleeve gastrectomy as shown in Figure 3, where in the second medical device is a single-use linear stapler (see paragraph [0031])  having a single cartridge (see paragraph [0005] disclosing the use of at least one cartridge, and cartridges beyond one cartridges constitute additional, unrecited elements which is not excluded by the transitional phrase of claim 1, See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004))  using the second medical device to resect a portion of the stomach. See paragraph [0008].
To be clear, the Office interprets the stapler disclosed by Hassan as single-use, because it is capable of being used a single time and thrown away. It is the position of the Office that “single use” is a statement of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Scott et al. by substituting the stapler disclosed by Scott for the stapler disclosed by Hassan and include the step of using the stapler to perform the resection because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results and  substitution of one known alternative steps for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Hueil et al., from the same field of endeavor teaches a similar method of performing a procedure using a stapler, wherein the stapler is in the form of a single-use, single cartridge, for the purpose of avoiding the step of cleaning the device. see paragraphs [0077], [0164].
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stapler disclosed by Scott in view of Hassan such that it was single use, in order to avoid the step of cleaning the device.
	Scott et al. ‘722, from the same field of endeavor teaches a similar method as shown in Figures 1-5, where the method includes a balloon portion (feature 52, see paragraph [0052]) in the second inflated configuration is laterally displacing the lesser curve of the stomach in the second inflated configuration, for the purpose of creating a lumen of a desired shape and size in the stomach tissue surrounding. See paragraph [0031]. 
	It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Scott to include the steps of the balloon portion in the second inflated configuration is laterally displacing the lesser curve of the stomach in the second inflated configuration in order to creating a lumen of a desired shape and size in the stomach tissue surrounding.
Regarding claims 4, 5, 7 Scott discloses wherein the second medical device is positioned relative to and anatomically lateral to the balloon portion of the first medical device such that the first end of the second medical device is positioned. see Figure 9.
Scott is silent that the first end of the second medical device is positioned about one centimeter to about three centimeters laterally from the balloon portion of the first medical device, wherein the second medical device is positioned about zero to about two centimeters relative to and anatomically lateral to the calibration tube at the GEJ.
However, Scott recognizes the distance the first end of the second medical device is positioned relative to the balloon is recognized as a result effective variable for the purpose of providing support for the second medical device and ensuring the correct amount of stomach remains. See paragraphs [0022], [0062].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the distance the distance the first end of the second medical device is positioned relative to the balloon such that it was about one centimeter to about three centimeters laterally from the balloon portion of the first medical device, or wherein the second medical device is positioned about zero to about two centimeters relative to and anatomically lateral to the calibration tube at the GEJ,  in order to provide optimum support for the stapler and ensure the correct amount of stomach remains because it would only require the optimization of a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Scott discloses wherein the second medical device is positioned relative to and anatomically lateral to the first medical device such that a substantially linear resection line for the sleeve gastrectomy is defined by the balloon portion of the first medical device and the second medical device. See paragraphs [0022], [0062].
Regarding claims 10, 11 Scott discloses wherein the tube has a first diameter and the balloon portion has a second diameter larger than the first diameter, wherein, after being inserted, the balloon portion is positioned at about an incisura angularis along a lesser curvature of the stomach.  See Figures 7-9.
Regarding claim 12, Scott discloses wherein the balloon portion has a first deflated position for insertion into the stomach and a second inflated position capable of laterally displacing the lesser curvature of the stomach.
To be clear, claim 12 does not recite the inflated position actually laterally discloses the lesser curvature of the stomach, only a balloon with a diameter capable of doing so, which Scott discloses.
Regarding claims  13, 14 Scott discloses  wherein the balloon portion has a first diameter in the first deflated position and a second diameter in the second inflated position, wherein the second diameter is from about 0.5 cm to about 2 cm, wherein the first diameter of the balloon portion in the first deflated position is substantially the same as the first diameter of the tube.  See paragraph [0057] and Figure 7.

. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0165774 (Scott et al.) in view of U.S. Patent Publication Number 2014/0081176 (Hassan), U.S. Patent Publication Number 2014/0018722 (Scott et al. ‘722) U.S. Patent Publication Number 2007/0194079 (Hueil et al.)  as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2005/0080444 (Kraemer et al.)
Regarding claim 9, Scott fails to disclose wherein the balloon portion includes a non-compliant balloon
Kraemer et al., from the same field of endeavor teaches a similar method as shown in Figure 7 with a similar balloon used for the same purpose of being expanded within the stomach, where the ballon is made of non-compliant material, for the purpose of maintaining a fixed shape and size of the balloon once totally inflated rendering the size of the balloon is rendered predictable. See paragraph [0033]
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Scott in view of Hassan and Hueil by substituting the material of the balloon disclosed by Scott in view of Hassan and Hueil for the material of the balloon disclosed by Kraemer in order to maintain a fixed shape and size of the balloon once totally inflated rendering the size of the balloon is rendered predictable or because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0165774 (Scott et al.) in view of U.S. Patent Publication Number 2014/0081176 (Hassan), U.S. Patent Publication Number 2014/0018722 (Scott et al. ‘722),  U.S. Patent Publication Number 2007/0194079 (Hueil et al.)  as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2015/0328031 (Rokde et al.)
Regarding claims 16, 20 Scott fails to disclose positioning the second medical device further comprises: moving the first medical device from a first position to a second position, wherein the movement of the first medical device from the first position to a second position causes a corresponding movement of the second medical device from a first position to a second position.
Rokde et al., from the same field of endeavor teaches a similar method as shown in Figure 8, where the method includes the step of moving the first medical device from a first position to a second position, wherein the movement of the first medical device from the first position to a second position causes a corresponding movement of the second medical device from a first position to a second position, for the purpose of ensuring the first and second medical devices are properly aligned. See paragraph [0039].
To be clear, since Rokde et al. discloses the position of the stapler (second medical device) is necessarily dependent on the position of the tube (first medical device); see paragraph [0041] it follows that Rokde et al. discloses wherein the movement of the first medical device from the first position to a second position causes a corresponding movement of the second medical device from a first position to a second position.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Scott to include the step of positioning the second medical device further comprises: moving the first medical device from a first position to a second position, wherein the movement of the first medical device from the first position to a second position causes a corresponding movement of the second medical device from a first position to a second position in order to ensuring the first and second medical devices are properly aligned.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Scott et al. by substituting the stapler disclosed by Scott for the stapler disclosed by Hassan and include the step of using the stapler to perform the resection because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results and  substitution of one known alternative steps for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0165774 (Scott et al.) in view of U.S. Patent Publication Number 2014/0081176 (Hassan), U.S. Patent Publication Number 2014/0018722 (Scott et al. ‘722)
Regarding claims 17-19, Scott et al. discloses as shown in Figure 7-9,  a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device (catheter 20, see paragraph [0080]) including: (i) a tube portion (tubular body 21, see paragraph [0080]) for insertion into an interior of a stomach, the stomach having a lesser curvature; and (ii) a balloon portion (balloon 25, see paragraph [0082]), the balloon portion having a first deflated configuration for insertion into the interior of the stomach and a second inflated configuration; providing a second medical device (stapler, see paragraph [0029], [0062]), the resection line being defined at least partially by the balloon portion in the second inflated configuration in cooperation with the linear stapler; inserting the first medical device into an interior of a stomach; positioning the second medical device on an exterior of the stomach relative to and anatomically lateral to the first medical device, operating the second medical device to provide a staple line, an interaction between the first medical device and the second medical device positions the second medical device in a desired position. 
Scott fails to disclose the second medical device being a linear stapler, wherein the linear stapler has a single cartridge such that a complete gastrectomy staple line is formed with the single cartridge along a resection line, and cutting the stomach using the second medical device to resect a portion of the stomach to form a sleeve, wherein the balloon portion in the second inflated configuration is laterally displacing the lesser curve of the stomach in the second inflated configuration.
Hassan, from the same field of endeavor teaches a similar method of performing a sleeve gastrectomy as shown in Figure 3, where in the second medical device is a single-use linear stapler (see paragraph [0031])  having a single cartridge (see paragraph [0005] disclosing the use of at least one cartridge, and cartridges beyond one cartridges constitute additional, unrecited elements which is not excluded by the transitional phrase of claim 1, See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004))  using the second medical device to resect a portion of the stomach. See paragraph [0008].
	Scott et al. ‘722, from the same field of endeavor teaches a similar method as shown in Figures 1-5, where the method includes a balloon portion (feature 52, see paragraph [0052]) in the second inflated configuration is laterally displacing the lesser curve of the stomach in the second inflated configuration, for the purpose of creating a lumen of a desired shape and size in the stomach tissue surrounding. See paragraph [0031]. 
	It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Scott to include the steps of the balloon portion in the second inflated configuration is laterally displacing the lesser curve of the stomach in the second inflated configuration in order to creating a lumen of a desired shape and size in the stomach tissue surrounding.
Response to Arguments
Applicant’s arguments, see page 6, filed 08/23/2022, with respect to the objection to claim 8, claims 5-7 35 USC 112, second paragraph have been fully considered and are persuasive.  The objection to claim 8, claims 5-7 35 USC 112 have been withdrawn. 
Applicant’s arguments with respect to the rejection of the claim(s) under Scott, but are moot in view of the new grounds of rejection under U.S. Patent Publication Number 2014/0018722 (Scott et al. ‘722).
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771